UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6330



HELEN FRANCES TAYLOR,

                                             Petitioner - Appellant,

          versus

RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-95-960-2)


Submitted:   November 21, 1996            Decided:   December 3, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Helen Frances Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on her petition filed under 28 U.S.C. § 2254 (1994), amended
by Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.

No. 104-132, 110 Stat. 1214. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of probable cause to appeal; to the extent

that a certificate of appealability is required, we deny such a

certificate. We dismiss the appeal on the reasoning of the district
court. Taylor v. Angelone, No. CA-95-960-2 (E.D. Va. Jan. 16, 1996

& Feb. 12, 1996). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2